Exhibit 10.19

HEALTHSOUTH CORPORATION

SECOND AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN

 

HEALTHSOUTH Corporation, a Delaware corporation (the "Company"), has adopted the
HealthSouth Corporation Executive Severance Plan, as amended and restated herein
(the "Plan"), for the benefit of certain Participant employees of the Company
and its subsidiaries, on the terms and conditions hereinafter stated. The Plan
is intended to help retain qualified employees and provide financial security to
certain employees of the Company whose employment with the Company and its
Affiliates may be terminated under circumstances entitling them to severance
benefits as provided herein. The Plan, as a "severance pay arrangement" within
the meaning of Section 3(2)(B)(i) of ERISA, is intended to be excepted from the
definitions of "employee pension benefit plan" and "pension plan" set forth
under Section 3(2) of ERISA, and is intended to meet the descriptive
requirements of a plan constituting a "severance pay plan" within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations § 2510.3-2(b).

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

Section 1.01   Definitions. Capitalized terms used in this Plan shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:

"Annual Salary" shall mean the base salary paid to a Participant immediately
prior to his or her Termination Date on an annual basis exclusive of any bonus
payments or additional payments under any Benefit Plan.

"Benefit Plan" shall mean any "employee benefit plan" (including any employee
benefit plan within the meaning of Section 3(3) of ERISA), program, arrangement
or practice maintained, sponsored or provided by the Company, including those
relating to compensation, bonuses, profit-sharing, stock option, or other stock
related rights or other forms of incentive or deferred compensation, paid time
off benefits, insurance coverage (including any self-insured arrangements)
health or medical benefits, disability benefits, workers' compensation,
supplemental unemployment benefits, severance benefits and post-employment or
retirement benefits (including compensation, pension, health, medical or life
insurance or other benefits).

“Board" means the Board of Directors of the Company.

"Cause" shall have the meaning set forth in any individual employment or similar
agreement between the Company and a Participant, or in the event that a
participant is not a party to such an agreement, Cause shall mean:

 

 

1

1/1644582.5

 



 

--------------------------------------------------------------------------------

(i)        the Company's procurement of evidence of the Participant's act of
fraud, misappropriation, or embezzlement with respect to the Company;

(ii)       the Participant's indictment for, conviction of, or plea of guilty or
no contest to, any felony (other than a minor traffic violation);

(iii)      the suspension or debarment of the Participant or of the Company or
any of its affiliated companies or entities as a direct result of any willful or
grossly negligent act or omission of the Participant in connection with his
employment with the Company from participation in any Federal or state health
care program. For purposes of this clause (iii), the Participant shall not have
acted in a "willful" manner if the Participant acted, or failed to act, in a
manner that he believed in good faith to be in, or not opposed to, the best
interests of the Company;

(iv)      the Participant's admission of liability of, or finding by a court or
the SEC (or a similar agency of any applicable state) of liability for, the
violation of any "Securities Laws" (as hereinafter defined) (excluding any
technical violations of the Securities Laws which are not criminal in nature).
As used herein, the term "Securities Laws" means any Federal of state law, rule
or regulation governing the issuance or exchange of securities, including
without limitation the Securities Act of 1933, the Securities Exchange Act of
1934 and the rules and regulations promulgated thereunder;

(v)       a formal indication from any agency or instrumentality of any state or
the United States of America, including but not limited to the United States
Department of Justice, the SEC or any committee of the United States Congress
that the Participant is a target or the subject of any investigation or
proceeding into the actions or inactions of the Participant for a violation of
any Securities Laws in connection with his employment by the Company (excluding
any technical violations of the Securities law which are not criminal in
nature);

(vi)      the Participant's failure after reasonable prior written notice from
the Company to comply with any valid and legal directive of the Chief Executive
Officer or the Board that is not remedied within thirty (30) days of the
Participant being provided written notice thereof from the Company; or

(vii)     other than as provided in clauses (i) through (vi) above, the
Participant's breach of any material provision of any employment agreement, if
applicable, or the Participant’s breach of the material duties and
responsibilities of the Participant’s job, that is not remedied within thirty
(30) days or repeated breaches of a similar nature, such as the failure to
report to work, perform duties or follow directions, all as provided herein,
which shall not require additional notices as provided in clauses (i) through
(vi) above..

Cause shall be determined by the affirmative vote of at least fifty percent
(50%) of the members of the Board (excluding the Participant, if a Board

 

2

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

member, and excluding any member of the Board involved in events leading to the
Board's consideration of terminating the Participant for Cause).

"Code" shall mean the Internal Revenue Code of 1986, as amended. Reference in
this Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.

"Compensation Committee" shall mean the Compensation Committee of the Board.

"Disability" shall mean a physical or mental condition which is expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months and which renders the Participant incapable of
performing the work for which he is employed or similar work, as evidenced by
eligibility for and actual receipt of benefits payable under a group disability
plan or policy maintained by the Company or any of its subsidiaries that is by
its terms applicable to the Participant.

"Effective Date" shall mean _____________ __, 2008, the date as of which this
Amendment and Restatement of the Plan was approved by the Board.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended and the rules and regulations promulgated thereunder.

"Good Reason" shall mean, when used with reference to any Participant, any of
the following actions or failures to act, but in each case only if it occurs
while such Participant is employed by the Company and then only if it is not
consented to by such Participant in writing:

(i)        assignment of a position that is of a lesser rank than held by the
Participant prior to the assignment and that results in a material adverse
change in such Participant's reporting position, duties or responsibilities or
title or elected or appointed offices as in effect immediately prior to the
effective date of such change;

 

(ii)       a material reduction in such Participant’s total compensation from
that in effect immediately prior to the Effective Date. For purposes of this
clause (ii), “total compensation” shall mean the sum of base salary, target
bonus opportunity and the opportunity to receive compensation in the form of
equity in the Company. Notwithstanding the foregoing, a reduction will not be
deemed to have occurred hereunder on account of (A) any change to a plan term
other than ultimate target bonus opportunity or equity opportunity, (B) the
actual payout of any bonus amount or equity amount, (C) any reduction resulting
from changes in the market value of securities or other instruments paid or
payable to the

 

3

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

Participant, or (D) any reduction in the total compensation of a group of
similarly situated Participants that includes such Participant;

 

(iii)      any change of more than fifty (50) miles in the location of the
principal place of employment of such Participant immediately prior to the
effective date of such change; or

 

(iv)      the Participant receives a Removal Notice in accordance with Section
2.01(a) hereof.

 

For purposes of this definition, none of the actions described in clauses (i)
and (ii) above shall constitute "Good Reason" with respect to any Participant if
it was an isolated and inadvertent action not taken in bad faith by the Company
and if it is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by such Participant (or, if the matter is not
capable of remedy within thirty (30) days, then within a reasonable period of
time following such thirty (30) day period, provided that the Company has
commenced such remedy within said thirty (30) day period); provided that "Good
Reason" shall cease to exist for any action described in clauses (i) through
(iii) above on the sixtieth (60th) day following the later of the occurrence of
such action or the Participant's knowledge thereof, unless such Participant has
given the Company written notice thereof prior to such date. In the case of
clause (iv), Good Reason shall cease to exist on the sixtieth (60th) day
following the delivery of such Removal Notice.

"Participant" shall mean an employee of the Company who has become a Participant
in accordance with Section 2.01(a).

"Plan" shall mean this HealthSouth Corporation Executive Severance Plan, as
amended, supplemented or modified from time to time in accordance with its
terms.

“Pro-rated Portion” shall mean, with respect to any equity-based grant or award,
a fraction (i) whose numerator is the number of months elapsed from the date of
grant of such Award through the effective date of termination of a Participant’s
employment in the circumstances described in Section 3.01 below, and (ii) whose
denominator is the total number of months over which the grant or award would
have vested or had its restrictions lapse under the applicable award agreement.

"SEC" shall mean the United States Securities Exchange Commission.

"Severance Multiplier" shall have the meaning set forth in Article III.

"Successor" shall mean a successor to all or substantially all of the business,
operations or assets of the Company.

 

4

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

"Termination Date" shall mean, with respect to any Participant, the termination
date specified in the Termination Notice delivered by such Participant to the
Company in accordance with Section 2.02 or as set forth in any Termination
Notice delivered by the Company, or as applicable, the Participant's date of
death.

"Termination Notice" shall mean, as appropriate, written notice from (a) a
Participant to the Company purporting to terminate such Participant's employment
for Good Reason in accordance with Section 2.02 or (b) the Company to any
Participant purporting to terminate such Participant's employment for Cause or
Disability in accordance with Section 2.03.

Section 1.02      Interpretation. In this Plan, unless a clear contrary
intention appears, (a) the words "herein," "hereof" and "hereunder" refer to
this Plan as a whole and not to any particular Article, Section or other
subdivision, (b) reference to any Article or Section, means such Article or
Section hereof and (c) the words "including" (and with correlative meaning
"include") means including, without limiting the generality of any description
preceding such term. The Article and Section headings herein are for convenience
only and shall not affect the construction hereof.

ARTICLE II

 

ELIGIBILITY AND BENEFITS

 

Section 2.01

Eligible Employees.

(a)       An employee of the Company shall be a "Participant" in the Plan during
each calendar year (or partial calendar year) for which he or she is employed as
the Chief Executive Officer of the Company, an Executive Vice President of the
Company, or a Senior Vice President of the Company, unless the Participant is
given written notice by October 31 of the preceding year of the Compensation
Committee's determination that such Participant shall cease to be a Participant
for such succeeding calendar year (a "Removal Notice").

(b)       This Plan is only for the benefit of Participants, and no other
employees, personnel, consultants or independent contractors shall be eligible
to participate in this Plan or to receive any rights or benefits hereunder.

Section 2.02      Termination Notices from Participants. For purposes of this
Plan, in order for any Participant to terminate his or her employment for Good
Reason, such Participant must give a Termination Notice to the Company, which
notice shall be signed by such Participant, shall be dated the date it is given
to the Company, shall specify the Termination Date and shall state that the
termination is for Good Reason and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for such Good Reason. Any
Termination Notice given by a Participant that does not comply in all material
respects with the foregoing requirements as well as the "Good Reason" definition
provisions set forth in Section 1.01 shall be invalid and ineffective for

 

5

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

purposes of this Plan. If the Company receives from any Participant a
Termination Notice that it believes is invalid and ineffective as aforesaid, it
shall promptly notify such Participant of such belief and the reasons therefor.
Any termination of employment by the Participant that either does not constitute
Good Reason or fails to meet the Termination Notice requirements set forth above
shall be deemed a termination by the Participant without Good Reason.

Section 2.03      Termination Notices from Company. For purposes of this Plan,
in order for the Company to terminate any Participant's employment for Cause,
the Company must give a Termination Notice to such Participant, which notice
shall be dated the date it is given to such Participant, shall specify the
Termination Date and shall state that the termination is for Cause and shall set
forth in reasonable detail the particulars thereof. For purposes of this Plan,
in order for the Company to terminate any Participant's employment for
Disability, the Company must give a Termination Notice to such Participant,
which notice shall be dated the date it is given to such Participant, shall
specify the Termination Date and shall state that the termination is for
Disability and shall set forth in reasonable detail the particulars thereof. Any
Termination Notice given by the Company that does not comply, in all material
respects, with the foregoing requirements shall be invalid and ineffective for
purposes of this Plan. Any Termination Notice purported to be given by the
Company to any Participant after the death or retirement of such Participant
shall be invalid and ineffective.

ARTICLE III

SEVERANCE AND RELATED TERMINATION BENEFITS

 

 

Section 3.01

Termination of Employment.

(a)       In the event that a Participant's employment is terminated (i) by the
Participant for Good Reason, (ii) by the Company without Cause, or (iii) by the
Company by reason of the Participant's Disability or (iv) as a result of the
Participant's death, then in each case:

(A)      such Participant (or his or her beneficiary) shall be entitled to
receive, and the Company shall be obligated to pay to the Participant, subject
to Sections 3.02 and 3.03 hereof a lump sum payment within sixty (60) days
following such Participant's Termination Date in an amount equal to (i) the
Participant's Annual Salary on the Termination Date multiplied by the severance
multiplier applicable for such Participant as set forth on Schedule A (the
"Severance Multiplier") plus (ii) all unused paid time off time accrued by such
Participant as of the Termination Date under the Company's paid time off policy
plus (iii) all accrued but unpaid compensation earned by such Participant as of
the Termination Date;

(B)      for a period of months equal to the Participant's Severance Multiplier
multiplied by twelve (12), such Participant and his or her dependents shall
continue to be covered by all medical and dental insurance plans and programs

 

6

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

(excluding disability insurance) maintained by the Company under which the
Participant was covered immediately prior to the Termination Date (collectively
the "Continued Benefits") at the same cost sharing between the Company and
Participant as a similarly situated active employee;

(C)      a Pro-rated Portion of any unvested options held by the Participant to
purchase Company stock will become automatically vested and exercisable; and

(D)      the vesting restrictions based upon continued employment on a Pro-rated
Portion of all other awards relating to common stock of the Company (including
but not limited to restricted stock, restricted stock units and stock
appreciation rights) held by the Participant shall immediately lapse and, in the
case of restricted stock units and stock appreciation rights, shall become
payable at the time specified in (A) above.

(E)       the vesting restrictions based upon achievement of performance
criteria on any awards related to Common Stock (including but not limited to
performance shares or performance share units) held by a Participant shall
deemed to have been met to the extent determined by the Compensation Committee.

(F)       Notwithstanding anything herein to the contrary, in the event that a
Participant is deemed to be a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code, the lump sum severance payment, together with
interest at the an annual rate (compounded monthly) equal to the federal
short-term rate (as in effect under Section 1274(d) of the Code on the
Termination Date) shall be paid to such Participant immediately following the
six-month anniversary of the Termination Date and no later than thirty (30) days
following such anniversary. In any event, all Accrued Obligations shall be paid
to the Participant as soon as practicable following the Termination Date and no
later than sixty (60) days following the Termination Date.

(b)       In the event that a Participant’s employment is terminated (i) by the
Company for Cause or (ii) by the Participant other than for Good Reason, then in
each case:

(A)      such Participant shall be entitled to receive, and the Company shall be
obligated to pay to the Participant a lump sum payment equal to (i) all unused
paid time off accrued by such Participant under the Company’s paid time off
policy plus (ii) all accrued but unpaid compensation earned by such Participant
as of the Termination Date; and

(B)      such Participant shall be entitled to continue to maintain coverage for
such Participant under the provisions of Section 4980B of the Code (“COBRA”)
until the expiration of eligibility under COBRA. The Participant shall be
required to make any premium payments for such coverage under the provisions of
COBRA.

(c)       At the expiration of the period applicable to Continued Benefits as
provided in Section 3.01(a)(B), the Participant and his or her dependents shall
be entitled to continued coverage under COBRA for a period, if any, equal to the
difference between

 

7

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

the maximum coverage period applicable to such Participant or a dependent under
COBRA and the period under which continued Benefits were provided pursuant to
Section 3.01(a)(B).

(d)       Notwithstanding the foregoing, the failure to continue a Participant’s
employment with the Company following the expiration of an Employment Agreement
between the Company and the Participant shall not be treated as termination
without Cause by the Company, a termination by the Participant for Good Reason,
or any other termination entitling such Participant to benefits hereunder.

Section 3.02      Condition to Receipt of Severance Benefits. As a condition to
receipt of any payment or benefits under Section 3.01(a), such Participant must
enter into a Non-Solicitation, Non-Compete, Non-Disclosure, Non-Disparagement
and Release Agreement with the Company and its affiliates substantially in the
form attached hereto.

 

Section 3.03

Limitation of Benefits.

(a)       Anything in this Plan to the contrary notwithstanding, the Company's
obligation to provide the Continued Benefits shall cease if and when the
Participant becomes employed by a third party that provides such Participant
with substantially comparable health and welfare benefits.

(b)       Any amounts payable under this Plan shall be in lieu of and not in
addition to any other severance or termination payment under any other plan or
agreement with the Company. As a condition to receipt of any payment under this
Plan, the Participant shall waive any entitlement to any other severance or
termination payment by the Company, including any severance or termination
payment set forth in any employment agreement with the Company. In the event a
Participant is entitled to benefits under a Change of Control Plan maintained by
the Company, a Participant shall not be entitled to any benefits hereunder.
Notwithstanding the foregoing, nothing in this Section 3.03(b) shall abridge the
Participant's rights with respect to vested benefits under any Benefit Plan.

Section 3.04      Plan Unfunded; Participant's Rights Unsecured. The Company
shall not be required to establish any special or separate fund or make any
other segregation of funds or assets to assure the payment of any benefit
hereunder. The right of any Participant to receive the benefits provided for
herein shall be an unsecured obligation against the general assets of the
Company.

ARTICLE IV

CLAIMS PROCEDURE

 

 

Section 4.01

Claims Procedure

(a)       It shall not be necessary for a Participant or beneficiary who has
become entitled to receive a benefit hereunder to file a claim for such benefit
with any person as a condition precedent to receiving a distribution of such
benefit. However, any Participant

 

8

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

or beneficiary who believes that he or she has become entitled to a benefit
hereunder and who has not received, or commenced receiving, a distribution of
such benefit, or who believes that he or she is entitled to a benefit hereunder
in excess of the benefit which he or she has received, or commenced receiving,
may file a written claim for such benefit with the Compensation Committee at any
time on or prior to the end of the fiscal year next following the fiscal year in
which he or she allegedly became entitled to receive a distribution of such
benefit. Such written claim shall set forth the Participant’s or beneficiary’s
name and address and a statement of the facts and a reference to the pertinent
provisions of the Plan upon which such claim is based. The Compensation
Committee shall, within ninety (90) days (45 days for a claim for benefits on
account of disability) after such written claim is filed, provide the claimant
with written notice of its decision with respect to such claim. If such claim is
denied in whole or in part, the Compensation Committee shall, in such written
notice to the claimant, set forth in a manner calculated to be understood by the
claimant the specific reason or reasons for denial; specific references to
pertinent provisions of the Plan upon which the denial is based; a description
of any additional material or information necessary for the claimant to perfect
his or her claim and an explanation of why such material or information is
necessary; and an explanation of the provisions for review of claims set forth
in Section 4.01(b) below.

(b)       A Participant or beneficiary who has filed a written claim for
benefits with the Compensation Committee which has been denied may appeal such
denial to the Compensation Committee and receive a full and fair review of his
or her claim by filing with the Compensation Committee a written application for
review at any time within sixty (60) days (180 days for a claim for benefits on
account of disability) after receipt from the Benefits Compensation Committee of
the written notice of denial of his or her claim provided for in Section 4.01(a)
above. A Participant or beneficiary who submits a timely written application for
review shall be entitled to review any and all documents pertinent to his or her
claim and may submit issues and comments to the Compensation Committee in
writing. Not later than sixty (60) days (45 days for a claim for benefits on
account of disability) after receipt of a written application for review, the
Compensation Committee shall give the claimant written notice of its decision on
review, which written notice shall set forth in a manner calculated to be
understood by the claimant specific reasons for its decision and specific
references to the pertinent provisions of the Plan upon which the decision is
based.

(c)       Any act permitted or required to be taken by a Participant or
beneficiary under this Section 4.01 may be taken for and on behalf of such
Participant or beneficiary by such Participant’s or beneficiary’s duly
authorized representative. Any claim, notice, application of other writing
permitted or required to be filed with or given to a party by this Article shall
be deemed to have been filed or given when deposited in the U.S. mail, postage
prepaid, and properly addressed to the party to whom it is to be given or with
whom it is to be filed. Any such claim, notice, application, or other writing
deemed filed or given pursuant to the next foregoing sentence shall in the
absence of clear and convincing evidence to the contrary, be deemed to have been
received on the fifth business day following the date upon which it was filed or
given. Any such notice, application, or other writing directed to a Participant
or beneficiary shall be deemed

 

9

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

properly addressed if directed to the address set forth in the written claim
filed by such Participant or beneficiary.

ARTICLE V

 

Miscellaneous Provisions

Section 5.01      Cumulative Benefits. Except as provided in Section 3.03, the
rights and benefits provided to any Participant under this Plan are in addition
to and shall not be a replacement of, all of the other rights and benefits
provided to such Participant under any Benefit Plan or any agreement between
such Participant and the Company.

Section 5.02      No Mitigation. No Participant shall be required to mitigate
the amount of any payment provided for in this Plan by seeking or accepting
other employment following a termination of his or her employment with the
Company or otherwise. Except as otherwise provided in Section 3.03, the amount
of any payment provided for in this Plan shall not be reduced by any
compensation or benefit earned by a Participant as the result of employment by
another employer or by retirement benefits. The Company's obligations to make
payments to any Participant required under this Plan shall not be affected by
any set off, counterclaim, recoupment, defense or other claim, right or action
that the Company may have against such Participant.

Section 5.03      Amendment or Termination. The Board may amend or terminate the
Plan at any time upon not less than 75 days' notice to each then current
Participant; provided that no amendment may adversely affect the rights of any
Participant who is receiving benefits under the Plan at such time of amendment.
Termination of the Plan shall constitute Good Reason under the Plan for each
Participant for a period of sixty (60) days following the notice of termination
of the Plan referred to above. Notwithstanding the foregoing, nothing herein
shall abridge the Compensation Committee's authority to designate new
Participants to participate in the Plan in accordance with Section 2.01(a)
hereof. Payments and benefits under the Plan are intended to comply with Section
409A of the Code (“Code Section 409A”), and all provisions of the Plan and
Notice of Participation shall be interpreted in accordance with Code Section
409A and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that the Board determines
that any payments or benefits may or do not comply with Code Section 409A, the
Board may adopt such amendments to the Plan (without Participant consent) or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Board
determines are necessary or appropriate to (i) exempt the Plan and any payments
or benefits thereunder from the application of Code Section 409A, or (ii) comply
with the requirements of Code Section 409A.

Section 5.04      Enforceability. The failure of Participants or the Company to
insist upon strict adherence to any term of the Plan on any occasion shall not
be

 

10

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

considered a waiver of such party's rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of the
Plan.

 

Section 5.05

Administration.

(a)       The Compensation Committee shall have full and final authority,
subject to the express provisions of the Plan, with respect to designation of
Participants and administration of the Plan, including but not limited to, the
authority to construe and interpret any provisions of the Plan and to take all
other actions deemed necessary or advisable for the proper administration of the
Plan.

(b)       The Company shall indemnify and hold harmless each member of the
Compensation Committee and any other employee of the Company that acts at the
direction of the Compensation Committee against any and all expenses and
liabilities arising out of his or her administrative functions or fiduciary
responsibilities, including any expenses and liabilities that are caused by or
result from an act or omission constituting the negligence of such member in the
performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such member's or employee's own
gross negligence or willful cause. Expenses against which such member or
employee shall be indemnified hereunder shall include, without limitation, the
amounts of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted or a proceeding brought
or settlement thereof.

Section 5.06      Consolidations, Mergers, Etc. In the event of a merger,
consolidation or other transaction, nothing herein shall relieve the Company
from any of the obligations set forth in the Plan; provided, however, that
nothing in this Section 5.06 shall prevent an acquirer of or Successor to the
Company from assuming the obligations, or any portion thereof, of the Company
hereunder pursuant to the terms of the Plan provided that such acquirer or
Successor provides adequate assurances of its ability to meet this obligation.
In the event that an acquirer of or Successor to the Company agrees to perform
the Company's obligations, or any portion thereof, hereunder, the Company shall
require any person, firm or entity which becomes its Successor to expressly
assume and agree to perform such obligations in writing, in the same manner and
to the same extent that the Company would be required to perform hereunder if no
such succession had taken place.

Section 5.07      Successors and Assigns. This Plan shall be binding upon and
inure to the benefit of the Company and its Successors and assigns. This Plan
and all rights of each Participant shall inure to the benefit of and be
enforceable by such Participant and his or her personal or legal
representatives, executors, administrators, heirs and permitted assigns. If any
Participant should die while any amounts are due and payable to such Participant
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to such Participant's devisees, legatees
or other designees or, if there be no such devisees, legatees or other
designees, to such Participant's estate. No payments, benefits or rights arising
under this

 

11

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

Plan may be assigned or pledged by any Participant, except under the laws of
descent and distribution.

Section 5.08      Notices. All notices and other communications provided for in
this Plan shall be in writing and shall be sent, delivered or mailed, addressed
as follows: (a) if to the Company, at the Company's principal office address or
such other address as the Company may have designated by written notice to all
Participants for purposes hereof, directed to the attention of the General
Counsel, and (b) if to any Participant, at his or her residence address on the
records of the Company or to such other address as he or she may have designated
to the Company in writing for purposes hereof. Each such notice or other
communication shall be deemed to have been duly given or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, except
that any change of notice address shall be effective only upon receipt.

Section 5.09      Tax Withholding. The Company shall have the right to deduct
from any payment hereunder all taxes (federal, state or other) which it is
required to be withhold therefrom.

Section 5.10      No Employment Rights Conferred. This Plan shall not be deemed
to create a contract of employment between any Participant and the Company
and/or its affiliates. Nothing contained in this Plan shall (a) confer upon any
Participant any right with respect to continuation of employment with the
Company or (b) subject to the rights and benefits of any Participant hereunder,
interfere in any way with the right of the Company to terminate such
Participant's employment at any time.

Section 5.11      Entire Plan. This Plan contains the entire understanding of
the Participants and the Company with respect to severance arrangements
maintained on behalf of the Participants by the Company. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the Participants and the Company with respect to the subject matter
herein other than those expressly set forth herein.

Section 5.12      Prior Agreements. This Plan supersedes all prior agreements,
programs and understandings (including verbal agreements and understandings)
between the Participants and the Company regarding the terms and conditions of
Participant's severance arrangements.

Section 5.13      Severability. If any provision of the Plan is, becomes or is
deemed to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Plan shall not
be affected thereby.

Section 5.14      Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of laws rules, and applicable federal law.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]

 

12

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of this Plan by
the HealthSouth Corporation Board of Directors, HealthSouth Corporation has
caused this Plan to be duly executed in its name and behalf by its proper
officer thereunto duly authorized as of the Effective Date.

 

HEALTHSOUTH CORPORATION

 

 

By:

____________________________________

Jon F. Hanson

Chairman

 

13

 

1/1644582.5

 



 

--------------------------------------------------------------------------------

                

Schedule A

 

Participant Job Title

Severance Multiplier

 

Chief Executive Officer

3.0 times

 

Executive Vice President

2 times

 

Senior Vice President

1 times

 

 

14

 

1/1644582.5

 



 

 